—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 14, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed for 33 years as a cashier for the employer in its Brooklyn location until she moved to New Jersey where she and her husband purchased a condominium. The Unemployment Insurance Appeal Board ruled that claimant had left her employment without good cause and disqualified her from receiving unemployment insurance benefits. We affirm. Although claimant testified that she moved to New Jersey because she could not find affordable housing in Brooklyn, she failed to substantiate that claim. Rather, the record reveals that claimant’s decision to move to New Jersey was prompted by her desire to be closer to her family and that she was financially able to continue living in Brooklyn where she had continuing employment available to her. Inasmuch as the Board’s ruling that claimant did not have a compelling reason to leave her job is supported by substantial evidence, it is affirmed (see, Matter of Powers [Sweeney], 227 AD2d 788; Matter of Levine [Sweeney], 212 AD2d 848).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.